In this case the defendant was indicted, charged with the offense of slander, and upon a trial he was convicted and his punishment assessed at a fine of $100 and ten days imprisonment in the county jail.
While the evidence would abundantly support a charge that *Page 515 
defendant uttered a slander in regard to the young lady, yet defendant insists that the allegations in an indictment, and the proof, must correspond, and there being a variance between the proof and the allegation that this cause must be reversed. The indictment charges that defendant "did then and there unlawfully, orally, falsely and maliciously and falsely and wantonly impute to one Nona Maynard, then and there an unmarried female in this State, a want of chastity in this, to wit: He, the said Ennis Simer, did then and there, in the presence and hearing of Jerry Christesson, falsely, maliciously and wantonly say of and concerning the said Nona Maynard, in substance, that Cleveland McBride and Will Canterberry had knocked the said Nona Maynard up and had left the country, and that Oscar McBride was keeping them posted. The meaning of said statement was, and the meaning intended to be conveyed to the said Jerry Christessen, was that the said Cleveland McBride and the said Will Canterberry had been having sexual intercourse with the said Nona Maynard, and that one of them had impregnated the said Nona Maynard."
Jerry Christesson testified: "I had a conversation with the defendant Ennis Simer. We were talking about boys going with the girls, and the conversation finally drifted to the Maynard girls, and the defendant told me that Cleveland McBride and Will Canterberry had knocked the Maynard girls up and had left the country, and that Oscar McBride was keeping them posted. This is the only conversation of the kind he ever had with me or in my presence."
In his special charges Nos. 1 and 4 defendant requested charges on his theory of the case, which were refused by the court. While the pleader need not have made such specific allegations, yet, having made the allegations above quoted, it was incumbent on the State to make proof of the allegations as alleged. In the testimony of the witness quoted, it can not be construed into a statement that both McBride and Canterberry had had sexual intercourse with the young lady, but the testimony negatives such conclusion. If they were acting together, it would not be deducible that they both had the same girl when two girls were referred to. Again the words were "Maynard girls," and not Nona Maynard. In cases of slander this court has held that the language alleged in the indictment must be supported by the testimony, and proven substantially, and proving words of similar import will not suffice. This, so far as we can find, has been the unvarying rule in this court. In Conlee v. State, 14 Texas Crim. App., 222, Judge Willson, speaking for the court, says:
"An information charged the defendant as follows: `That one John Conlee did orally, falsely and maliciously impute to Miss Florence Bullock a want of chastity, in this, that the said John Conlee did then and there orally, falsely and maliciously say to one Gus Pitts that he, the said John Conlee, had had carnal knowledge of her, the said Miss Florence Bullock, and that she, the said Miss Florence Bullock, was of bad character.' *Page 516 
"To support this charge the State proved by Gus Pitts the language used by defendant, which was as follows: `She would have been a nice girl if he (defendant) had not done what he had done to her, and if I (meaning witness) did not believe it, meet him at the gin house that night and he would prove it.' The witness stated that the above language was the only statement made or words used by defendant to him about Miss Florence Bullock; that defendant did not state to him that he, defendant, had had carnal knowledge of Miss Bullock. Defendant objected to this evidence because it was not in substance the slander charged in the information, and his objection being overruled, he excepted, and insists that the conviction should be set aside, because the evidence does not prove the charge as alleged in the information.
"It has been held by this court that in a prosecution for this offense the information or indictment must set forth substantially the language, or whatever else, which constitutes the imputation of a want of chastity. (Lagrone v. The State, 12 Texas Crim. App., 426; Melton v. The State, id., 552.) It being necessary, therefore, that the slanderous words should besubstantially alleged, it follows that they must be substantially
proved. This means that the essential, important, material portion of the slander as alleged must be proved. All the words alleged need not be proved, but enough of them must be proved as laid to constitute the offense. It will not do to allege one imputation and prove another. Proof must correspond with allegation. This is an elementary rule governing in criminal as well as in civil actions, and can not with safety and justice be disregarded. It is unnecessary to cite authority in support of such ancient and universally recognized principles as these.
"In the case before us we are compelled, reluctantly, to hold that the language of defendant as proved was not even substantially the language charged in the information. It was entirely different, containing none of the essential, important or material words alleged to have been uttered by the defendant. On the contrary, it was proved that the alleged words were not uttered by the defendant. However basely the defendant may have slandered the young lady, he did not slander her in the language set out in the information. We must reverse the judgment and remand the cause, for the reason that there is a fatal variance between the slander as alleged and the language proved."
In the case of Barnett v. State, 35 Tex.Crim. Rep., Judge Hurt, speaking for the court, says: "The main question in this case is, whether the proof of words with precisely the same meaning, and no other, will suffice. The words used, to wit, `I've f____d her,' have no other meaning than those alleged, namely, `did have carnal knowledge.' So the question is clearly presented, which is, will proof of words of the same or similar import satisfy the allegation? We have held, and still hold, that it will not. Townsend, on Slander, says: `The words alleged can not be proved by showing that the defendant *Page 517 
published the same meaning in different words, even if equivalent and of similar import.'"
In West v. State, 44 Tex.Crim. Rep., Judge Davidson, speaking for the court, says: "The question of variance is relied on, and we believe it exists between the proof and the allegations. The indictment alleges appellant said `he saw Emma Nelson having intercourse with Carl,' meaning Carl Nelson, her brother. His statement to Carsey was `that Carl and Emma Nelson came out in the pasture, and he done it to her right there. He played with her about half an hour.' He never used the word `intercourse,' but said to me, as I have testified, that `they came out in the pasture, and he done it to her right there.' Now, if there is a variance, it is between the statement alleged, that Carl Nelson had intercourse with his sister, Emma, instead of the language that he came out in the pasture and `done it to her right there.' It seems this constitutes a variance."
In Rogers v. State, 30 Texas Crim. App., 463, Judge White, speaking for the court, holds that where the indictment alleged "Marion Rogers had met Sarah Lee Rimmer, in the nighttime, in the bushes, and did then and there have carnal intercourse with her," is not supported by proof that defendant said: "He would meet Sarah Lee Rimmer there (meaning the well) at night and `dick' her, meaning that he would have carnal knowledge of her," and reversed the case because of this variance.
In the case of Hasley v. State, 57 Tex.Crim. Rep., Judge Ramsey, speaking for the court, holds: "Appellant in this case was convicted of slander in falsely imputing to the woman named in the indictment a want of chastity. The language attributed to him is thus stated in the indictment: `Did then and there unlawfully, falsely and maliciously, and falsely and wantonly, orally impute to ____ ____, then and there a married female in this State, a want of chastity, in this, to wit: He, the said Tobe Hasley, did then and there, in the presence and hearing of Dr. T.G. Fuller, say that he, the said Tobe Hasley, had had carnal intercourse with the said ____ ____, and that she, the said ____ ____, had on diverse occasions met him, the said Tobe Hasley, at night at the back of the residence of her husband, meaning that she had met him for the purpose of having carnal intercourse with him, the said Tobe Hasley, and that he had had carnal intercourse with her.' The language proved by Dr. Fuller was in substance to the effect that `a person could have a fine time there, referring to the woman named.' Again, he says, `I asked him how he managed to see this lady, and he said that she would meet him at the back of the house — back of the patch there is a place of woods.' This witness further made this statement: `He said that he had been having a time with her.' This witness, as other witnesses, was permitted to testify what they understood to be meant by the terms `having a good time' or `a time with her.' This testimony was objected to as being a variance in the language proven and that charged in the *Page 518 
indictment. The language of the indictment is that appellant stated that he had had carnal intercourse with the woman named. It may be, and doubtless is, true that he meant to imply by his statement that he had been having a good time with her, that the person to whom he made such statement should understand that he had been having carnal intercourse with her. The language, however, is not the same, nor is this the inevitable or clear meaning of it. There is no charge that he used this particular language in the indictment, but the language is that he had been having carnal intercourse with the person named. It is well settled in this State that slanderous words as substantially alleged must be substantially proved. Conlee v. State, 14 Texas Crim. App., 222; Frisby v. State, 26 Texas Crim. App., 180; Riddle v. State, 30 Texas Crim. App., 425, and Rogers v. State, 30 Texas Crim. App., 462, and Berry v. State, 27 Texas Crim. App., 483." And he reverses and remands the case because of this variance.
In Tippens v. State, 43 S.W. Rep., 1000, Judge Henderson, speaking for the court, holds: "The indictment alleged that `W.A.R. Tippens . . . did orally, falsely and maliciously and wantonly . . . say of and concerning Mary L. Rice that she was not a decent lady (meaning that she was a whore.)'" The testimony was that defendant had said: "Mary L. Rice is not a decent lady." The indictment does not allege that he stated Miss Rice was a whore, but by way of innuendo this was alleged as a conclusion from what he said. The variance is held to be fatal.
In Frisby v. State, 26 Texas Crim. App., 180, where the language alleged is: "That said M. was unchaste and not virtuous, and he (defendant) could at any time have carnal intercourse with her if an opportunity presented itself," the court says he is nowhere shown to have said concerning M., that she was "unchaste and not virtuous," and this is not proven by a declaration that the "whole Miller family were whores." Because of this variance the case was reversed.
In Berry v. State, 27 Texas Crim. App., 483, this court held: "It is charged in the complaint and information that the defendant slandered Isabella Helm, an unmarried female, by saying that she `was in the family way, meaning thereby that she was with child, and that he believed her brother, F.B. Helm, was the father of the child.' There is no evidence proving that he used the precise language above stated. He said on one occasion that `he had seen Isabella Helm at home, and if there was not something wrong with her his eyes had fooled him; that he saw enough to convince him that there was something wrong with her; that if his eyes had not deceived him worse than they ever had before, she was in that condition.' On another occasion he was asked by a neighbor and brother in the church if he had heard any bad reports about Isabella Helm, and, if so, what the reports were. He answered that it was reported that she was in the family way, and that it was reported that her brother Frank was the other party concerned." The slander proved is not the slander alleged, he says, and reversed *Page 519 
the case. See also Flournoy v. State, 51 Tex.Crim. Rep., and cases cited in all these cases.
Again, the indictment alleging by way of innuendo that both parties had carnal intercourse with the lady named, it became necessary to prove the allegation, and the proof does not sustain this allegation. It may have been an unnecessary allegation, but the words as used became descriptive of the offense, the slander being based thereon, and must be proved as alleged. For a compilation of the authorities on this question see Robinson v. State, 132 S.W. Rep., 944. In the case of Warrington v. State, 1 Texas Crim. App., 168, it is said: "The distinction between variance and surplusage is laid down with great perspicuity by Mr. Justice Story in the United States v. Howard, 3 Sumn., 14, 15. He says: `Two questions generally arise. The first is, What allegations must be proved and what may be disregarded in evidence? The second is, What is sufficient proof of allegations which can not be disregarded in evidence? The former includes the consideration of what constitutes mere surplusage in an indictment; the latter, what constitutes variance. Mere surplusage will not vitiate an indictment, and need not be established in proof. The material facts which constitute the offense charged must be stated in the indictment, and they must be proved in evidence. But allegations not essential to such a purpose, which might be entirely omitted without affecting the charge against the defendant, and without detriment to the indictment, are considered as mere surplusage, and may be disregarded in evidence. But no allegation, whether it be necessary or unnecessary, whether it be more or less particular, which is descriptive of the identity of that which is legally essential to the charge in the indictment, can ever be rejected as surplusage.'" 3 Sumn., 15.
"`In still other words,' says Mr. Bishop, `wherever there is a necessary allegation which can not be rejected, yet the pleader makes it unnecessarily minute in the way of description, the proof must satisfy the description as well as the main part, since the one is essential to the identity of the other.' 1 Bishop on Crim. Proc., sec. 485; and he cites United States v. Keen, 1 McLean, 429; The State v. Jackson, 30 Me. 29; United States v. Brown, 3 McLean, 233; United States v. Howard, 3 Sumn., 12; The State v. Noble, 15 Me. 476; Dick v. The State, 30 Miss. 631; United States v. Foye, 1 Curt., 364; Commonwealth v. Hope, 22 Pick., 1; Hill v. The State, 41 Tex. 253; Gorman v. The State, 42 Tex. 221; Collins v. The State,43 Tex. 577.
"Mr. Wharton says: `An allegation in an indictment which describes, defines, or limits a matter material to be charged, is a descriptive averment, and must be proved as laid.' 1 Whart. Am. Cr. Law, sec. 629."
In accordance with these decisions and the former holding of this court, this case is reversed and remanded because of the variance between the allegations and the proof.
Reversed and remanded. *Page 520